
	

113 S2605 IS: Preserving Religious Freedom and a Woman’s Access to Contraception Act
U.S. Senate
2014-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2605
		IN THE SENATE OF THE UNITED STATES
		
			July 15, 2014
			Ms. Ayotte (for herself, Mr. McConnell, Mrs. Fischer, Mr. Burr, Mr. Chambliss, Mr. Cornyn, Mr. Graham, Mr. Grassley, Mr. Hatch, Mr. Isakson, Mr. McCain, Mr. Portman, Mr. Risch, Mr. Thune, Mr. Wicker, and Mr. Johanns) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To preserve religious freedom and a woman’s access to contraception.
	
	1.Short titleThis Act may be cited as the Preserving Religious Freedom and a Woman’s Access to Contraception Act.
		2.FindingsCongress makes the following findings:(1)Instead of restricting Americans’ religious freedoms, Congress should preserve a woman’s ability to
			 make contraceptive decisions for herself.(2)The freedom of religion is the first freedom listed in the First Amendment to the Constitution of
			 the United States,  and Congress has a strong interest in protecting the
			 free
			 exercise of religion for Americans of all faiths.(3)The Religious Freedom Restoration Act of 1993 was signed by President Clinton on November 16, 1993,
			 after
			 passing the House of Representatives unanimously and passing the Senate 
			 with the
			 votes of  97 Senators, including 16 currently serving Senators and the
			 Vice President.(4)Title VII of the Civil Rights Act of 1964 provides important protections against discrimination on
			 the
			 basis of race, color, religion, sex, or national origin.(5)The Health Insurance Portability and Accountability Act and amendments made by that Act  establish
			 comprehensive protections to
			 ensure that any medications used by or prescribed for	an individual are
			 not
			 disclosed to an employer in its capacity as an employer.(6)The Food and Drug Administration has found a number of contraceptives to be proven safe and
			 effective at preventing pregnancies as well as in managing certain medical
			 conditions.(7)There are 5 programs, including the  Medicaid program, carried out by  the Department of Health and
			 Human Services that provide
			 access to contraception for low-income women.(8)Federal and State government spending for contraceptive services totaled $2,370,000,000 in fiscal
			 year 2010
			 and
			 the Medicaid program financed 75 percent of government spending for family
			 planning.(9)More than 19,000,000 women were eligible for government-supported contraceptive services in
			 2010.(10)Even before Obamacare mandated that employers fully subsidize employees' contraception, women had
			 wide access to Food and Drug
			 Administration-approved
			 contraception and such contraception was covered by insurance at  over 85
			 percent of large businesses.(11)Now, Obamacare’s various requirements cause an unprecedented intrusion of government mandates into
			 Americans’ personal health care decisions, including unprecedented Federal
			 mandates that employers become involved in those decisions, and the
			 individual mandate, which requires individuals to purchase health
			 insurance
			 or pay a penalty.(12)Obamacare has created an enormous disruption in the personal health insurance options of millions
			 of Americans whose health insurance plans were cancelled or whose
			 preferred doctors were not included  in their new health insurance plan
			 networks.(13)The Congressional Budget Office estimates that Obamacare could reduce employment by the equivalent
			 of 2,000,000 jobs over the next 10 years.(14)One of Obamacare’s mandates places 2,600,000 Americans, nearly two-thirds of them women, at risk of
			 having their hours and wages reduced, according to the Hoover Institution.(15)Obamacare’s cuts to the  Medicare Advantage program  and other regulatory actions could reduce the
			 average
			 benefit for women who rely on the program by $1,538 per year, or 13
			 percent.(16)Obamacare’s payroll tax increase creates an inequitable tax penalty for married working women.(17)Obamacare places limitations on health savings accounts, flexible spending accounts, and other
			 consumer-directed health savings vehicles, which help approximately
			 17,400,000 Americans to save for their own health expenses, including
			 contraceptives.(18)The current Administration has granted discretionary compliance waivers from Obamacare to a variety
			 of for-profit businesses, unions, and other organizations.(19)To date, the Department of Health and Human Services  has granted more than 1,000 individual waiver
			 requests for employers and insurers,
			 excusing the employers and insurers  from compliance with various aspects
			 of the law.3.Sense of the SenateIt is the sense of the Senate that the Food and Drug Administration should study whether
			 contraceptives that are  available with a prescription, on the date of
			 enactment of this Act,  would be safe and
			 effective for adults if available without a prescription.4.Employee protectionNotwithstanding any other provision of law, an employer who is engaged in interstate commerce  may
			 not prohibit an employee from
			 purchasing, pursuant to State prescribing and
			 dispensing laws, a drug or medical device, including a contraceptive, that
			 is regulated by
			 the Food and Drug Administration.5.Empowering employees to make health choices(a)No limitations based on whether a drug is prescribedSection 9003 of the Patient Protection and Affordable Care Act (Public Law 111–148), and the
			 amendments made by such section, are repealed, and the Internal Revenue
			 Code of 1986 shall be applied as if such section, and amendments, had
			 never been enacted.(b)No limitations on health FSAsSections 9005 and 10902 of the Patient Protection and Affordable Care Act (Public Law 111–148) and
			 section 1403 of the Health Care and Education Reconciliation Act of 2010
			 (Public Law 111–152), and the amendments made by such sections, are
			 repealed, and the Internal Revenue Code of 1986 shall be applied as if
			 such section, and amendments, had never been enacted.
